From judgment dismissing the action, plaintiff appealed.
The only question presented is whether a Justice of the Peace has jurisdiction of an action against a married woman to recover a debt contracted prior to her marriage. This is not an open question. It has been held that he has. Neville v. Pope, 95 N.C. 346. *Page 128 
(131) The Code, § 1823, expressly provides that the liability of a feme sole "shall not be altered or impaired" by her marriage. Dougherty
v. Sprinkle, 88 N.C. 300, which holds that a Justice of the Peace has not jurisdiction of an action against a married woman, applies only to liabilities incurred by her while a feme covert, and not even to them in cases where she is a free trader, or the proceeding is to enforce a laborer's lien. The Code, §§ 1790, 1828, 1831 and 1832; Smaw v. Cohen,95 N.C. 85.
Error.
Cited: Beville v. Cox, 107 N.C. 177; Darden v. Steamboat Co., Ib., 443; Beville v. Cox, 109 N.C. 269; Harvey v. Johnson, 133 N.C. 363;Scott v. Ferguson, 152 N.C. 348; Lancaster v. Lancaster, 178 N.C. 23.